                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION – DETROIT

IN RE:
   Charles W. Carpenter and Pamela J. Carpenter                Chapter 13
                                                               Case Number: 16-42665
                  Debtor(s)                                    Hon. Phillip J. Shefferly
__________________________________________/

                            Proposed Chapter 13 Plan Modification

   NOW COME Debtor(s) Charles and Pamela Carpenter, by and through undersigned counsel,

and propose to modify their confirmed Chapter 13 Plan as follows:


   1. Debtor(s) filed their petition for Chapter 13 Bankruptcy relief on February 26, 2016.

   2. Debtor(s) plan was confirmed on October 22, 2016.

                               Proposed Modification Number One

   3. Debtor(s) are obligated, pursuant to their confirmed plan, to remit their federal income

tax refund to the Office of the Standing Trustee for every taxable year they remain in their

Chapter 13 Bankruptcy.

   4. For the taxable year of 2018, Debtor(s) received a federal income tax refund of

$1,545.00.

   5. For the taxable year of 2017, Debtor(s) received a federal income tax refund of $581.00.

   6. Debtor(s) propose to excuse their obligation to remit their federal income tax refund for

the years 2017 and 2018.

   7. As justification, Debtor(s) offer proof of the following unanticipated expenses (the

“Expenses”):




  16-42665-pjs      Doc 83     Filed 04/12/19     Entered 04/12/19 14:53:42        Page 1 of 7
            a. Debtor Charles Carpenter drives a used car from 2001 to save money, he had

                unforeseen repairs, completed on December 13, 2018, in the amount of $348.40.

                See attached Exhibit 6.

            b. Debtor Charles Carpenter incurred further car repairs, completed on May 4, 2018,

                in the amount of $248.40. See attached Exhibit 6.

            c. Debtor(s) collectively incurred a balance with DTE of $1081.37, from meter

                adjustments due to their enrollment in a payment plan, on April, 2019. See

                attached Exhibit 6.

            d. Debtor(s) collectively incurred damage to their home in the form of water

                damage/basement flooding, and their insurance left a $1,000.00 deductible to be

                paid through an invoice dated November 2, 2018.

    8. Because part of the Expenses are for the health, support, and wellbeing of the Debtor(s),

and due to the unanticipated nature of the expenses, the retention of both 2017 and 2018 income

tax refunds is justified.

                                Proposed Modification Number Two

    9. Debtor(s) have incurred an increased Health Insurance expense due to their age, and the

fact that Blue Cross Blue Shield, “Legacy” plans are based (to some degree) on medicare

received by each individual Debtor.

    10. Due to this occurrence, Debtor(s) must maintain separate health insurance plans, and as

their age increases, their premiums are as well.

    11. Debtor Charles Carpenter has a premium of $259.23 per month, and Debtor Pamela

Carpenter has a premium of $229.12. See attached Exhibit 6.

    12. Due to these increased expenses, Debtor(s) disposable income per month has decreased.




   16-42665-pjs       Doc 83   Filed 04/12/19      Entered 04/12/19 14:53:42      Page 2 of 7
   13. Due to this increase in expense, the Debtor(s) propose to pay, from herein, $262.96 per

month.

                              Proposed Modification Number Three

   14. Debtors(s) are behind in their plan payment by $327.99.

   15. This delinquency came early on in their plan, and subsequent increased expenses have

kept Debtor(s) from catching up in their plan payments.

   16. Debtor(s) are 97% paid in and their budget is very tight, paying a lump-sum may cut into

Debtor(s) expenses that are necessary for their health, support, and wellbeing.

   17. Therefore, Debtor(s) propose that the $327.99 delinquency in their plan payments be

excused.

   18. Debtor(s) are filing an amended Schedule J, concurrently with the filing of this Proposed

Plan Modification.

   19. A plan calculation, plan worksheet, liquidation analysis, and proof of expenses are

attached as Exhibit 6.

   20. This proposed modifications have the following impact on the classes of creditors being

paid by the Trustee as follows:

   a.    Class one administrative claims – will not be impacted.
   b.    Class two continuing claims – will not be impacted.
   c.    Class three secured claims to be stripped from the collateral – will not be impacted.
   d.    Class four continuing claims that survive the plan – will not be impacted
   e.    Class five secured claims where the last payment will become due during the plan –
         will not be impacted.
   f.    Class six executory contracts – will not be impacted.
   g.    Class seven priority unsecured claims – will not be impacted –the IRS’ claim is paid.
   h.    Class eight special unsecured claims – will not be impacted.
   i.    Class nine general unsecured claims – will decrease dividend, however, payment was
         increased due to “best effort”, and the evidence of new expenses reduces “best effort”.




  16-42665-pjs       Doc 83       Filed 04/12/19   Entered 04/12/19 14:53:42      Page 3 of 7
   WHEREFORE, Debtor(s)’ respectfully request this honorable Court enter an order granting

Debtor(s)’ Proposed Plan Modification as more specifically set forth in the attached Exhibit 1.


                                                            Respectfully submitted,

Dated: April 11, 2019

                                                            /s/William C. Babut
                                                            William C. Babut (P41099)
                                                            Babut Law Offices, PLLC
                                                            Attorneys for Debtor
                                                            700 Towner St.
                                                            Ypsilanti, MI 48198
                                                            (734) 485-7000
                                                            wbabut@babutlaw.com




  16-42665-pjs      Doc 83    Filed 04/12/19     Entered 04/12/19 14:53:42       Page 4 of 7
                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION – DETROIT

IN RE:
   Charles W. Carpenter and Pamela J. Carpenter               Chapter 13
                                                              Case Number: 16-42665
                  Debtor(s)                                   Hon. Phillip J. Shefferly
__________________________________________/
               Order Granting Proposed Chapter 13 Plan Modification

THIS MATTER having come before the Court on Debtor’s Proposed Plan Modification; no
parties having objected or after hearing, and the Court being duly informed in the premises:

IT IS ORDERED that Debtor(s)’ duty to remit their 2017 and 2018 federal income tax returns is
excused, and Debtor(s) shall retain their tax refunds.

IT IS FURTHER ORDERED that Debtor(s)’ plan shall immediately be reduced to $262.96, and
Trustee shall reduce the amount taken drafted through ACH to reflect the same.

IT IS FURTHER ORDERED that Debtor(s)’ plan delinquency of $327.99 is excused.

IT IS FURTHER ORDERED that in all other respects, the Order Confirming Plan shall remain
in full force and effect.




                                           Exhibit 1




  16-42665-pjs      Doc 83    Filed 04/12/19     Entered 04/12/19 14:53:42       Page 5 of 7
                             UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION – DETROIT

IN RE:
   Charles W. Carpenter and Pamela J. Carpenter                        Chapter 13
                                                                       Case Number: 16-42665
                  Debtor(s)                                            Hon. Phillip J. Shefferly
__________________________________________/

     Notice of Deadline to Object to Proposed Chapter 13 Plan Modification
   The deadline to file an objection to the attached proposed Chapter 13 plan modification is 21 days after
service.


   If no timely objection is filed, the proponent of the plan modification may file a certificate of no
objection and the modified plan will then become effective.


   If a timely objection is filed, the Court will set the matter for hearing and give notice of the hearing to
the debtor, the proponent of the plan modification, the trustee and any objecting parties. In that event, the
plan modification will become effective when the Court enters an order overruling or resolving all
objections.


   Objections to the attached proposed chapter 13 plan modification shall be served on the following:


William C. Babut                                   David Wm. Ruskin
Babut Law Office, P.L.L.C.                         Chapter 13 Trustee
700 Towner Street                                  26555 Evergreen Rd., Suite 1100
Ypsilanti, MI 48198                                Detroit, MI 48076

Date: April 11, 2019
                                                           /s/ William C. Babut
                                                           William C. Babut (P41099)
                                                           Babut Law Offices, P.L.L.C.
                                                           700 Towner Street
                                                           Ypsilanti, MI 48198
                                                           734-485-7000
                                                           wbabut@babutlaw.com




                                                 EXHIBIT 2



   16-42665-pjs        Doc 83      Filed 04/12/19       Entered 04/12/19 14:53:42           Page 6 of 7
                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION – DETROIT

IN RE:
   Charles W. Carpenter and Pamela J. Carpenter                    Chapter 13
                                                                   Case Number: 16-42665
                  Debtor(s)                                        Hon. Phillip J. Shefferly
__________________________________________/

                                     PROOF OF SERVICE
      Kim Justice hereby certifies that on April 12, 2019, that she served a copy of the following
documents:


          •   Proposed Chapter 13 Plan Modification,
          •   Notice of Deadline to Object to Proposed Chapter 13 Plan Modification
          •   Proposed Order Granting Proposed Chapter 13 Plan Modification
          •   Exhibit(s)
          •   Proof of Service

        On All interested parties on the attached Court Matrix,


Dated: April 12, 2019                                    /s/ Kim Justice
                                                         Kim Justice
                                                         Babut Law Offices, P.L.L.C.
                                                         700 Towner Street
                                                         Ypsilanti, MI 48198
                                                         734-485-7000
                                                         kim@babutlaw




                                              EXHIBIT 4




   16-42665-pjs      Doc 83      Filed 04/12/19       Entered 04/12/19 14:53:42         Page 7 of 7
